ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is Pant (US 8,587,231) in view of Verbugge et al. (US 2014/0131059; “Verbugge”).
Verbugge teaches the output shaft and the motor shaft (Fig. 5).
Verbugge fails to teach these aforementioned elements being substantially perpendicular to each other.
It would not be obvious to modify Verbugge with this limitation because rearing the elements depicted in Fig. 5, to make the motor shaft vertical would render the tool inoperable. Space is limited in the tool of Verbugge to configure these elements to read on the limitation.
Regarding claim 4, the most relevant prior art is Pant (US 8,587,231).
Pant discloses the handle (112) and longitudinal axis of the motor housing (104a). 
	Pant fails to disclose the handle is elongated along a longitudinal axis of the motor housing.
	It would not be obvious to modify Pant with this limitation because Pant requires a substantially 90 degree grip to be able to utilize the tool on a vertical wall.
Regarding claim 10, the most relevant prior art is Pant (US 8,587,231) in view of Verbugge et al. (US 2014/0131059; “Verbugge”).
Verbugge teaches the output shaft and the motor shaft (Fig. 5).
Verbugge fails to teach these aforementioned elements being substantially perpendicular to each other.
It would not be obvious to modify Verbugge with this limitation because rearing the elements depicted in Fig. 5, to make the motor shaft vertical would render the tool inoperable. Space is limited in the tool of Verbugge to configure these elements to read on the limitation.
	Regarding claim 13, the most relevant prior art is Pant (US 8,587,231).
	Pant discloses the handle (112) and longitudinal axis of the motor housing (104a). 
	Pant fails to disclose the handle is elongated along a longitudinal axis of the motor housing.
	It would not be obvious to modify Pant with this limitation because Pant requires a substantially 90 degree grip to be able to utilize the tool on a vertical wall.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone 
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731